EXHIBIT 10.2



VOTING AND SUPPORT AGREEMENT
This Voting and Support Agreement, dated as of January 21, 2020 (this
“Agreement”), is by and between Franklin Financial Network, Inc., a Tennessee
corporation (the “Company”), and the undersigned shareholder (the “Shareholder”)
of FB Financial Corporation, a Tennessee corporation (“Parent”).  Capitalized
terms used herein but not defined shall have the meanings specified in the
Merger Agreement (as defined below).
WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
the Company and Merger Sub are entering into an Agreement and Plan of Merger
(the “Merger Agreement”) pursuant to which, on the terms and subject to the
conditions set forth therein, at the Effective Time each share of Company Common
Stock issued and outstanding immediately prior to the Effective Time (other than
certain shares of Company Common Stock held by the Company or Parent) will, by
virtue of the Merger, be automatically converted into the right to receive (i)
an amount in cash equal to $2.00 per share, without interest, and (ii) 0.9650
shares of Parent Common Stock, with corresponding adjustments to the other
equity securities of the Company;
WHEREAS, as of the date hereof, the Shareholder is the record and beneficial
owner of, has the sole right to dispose of, and has the sole right to vote the
number of shares of Parent Common Stock set forth below the Shareholder’s
signature on the signature page hereto (the “Shares”);
WHEREAS, receiving the Requisite Parent Vote is a condition to the consummation
of the transactions contemplated by the Merger Agreement; and
WHEREAS, as an inducement to the Company to enter into the Merger Agreement and
incur the obligations therein, the Company has required that the Shareholder
into this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
Section 1.  Agreement to Vote; Restrictions on Transfers.
(a) Agreement to Vote the Shares.  The Shareholder hereby irrevocably and
unconditionally agrees that from the date hereof until the Expiration Time, at
any meeting (whether annual or special and each adjourned or postponed meeting)
of Parent’s shareholders, however called, the Shareholder will (i) appear at
such meeting or otherwise cause all of the Shares to be counted as present
thereat for purposes of calculating a quorum and (ii) vote or cause to be voted
all of the Shares, (A) in favor of the Parent Share Issuance and (B) against any
action, agreement, transaction or proposal that would reasonably be expected to
result in a material breach of any representation, warranty, covenant, agreement
or other



--------------------------------------------------------------------------------

obligation of Parent under the Merger Agreement or that would reasonably be
expected to prevent, impede or materially delay the consummation of the Merger.
(b) Restrictions on Transfers.  The Shareholder hereby agrees that, from the
date hereof until the earlier of the receipt of the Requisite Parent Vote and
the Expiration Time, the Shareholder shall not, directly or indirectly, sell,
offer to sell, give, pledge, grant a security interest in, encumber, assign,
grant any option for the sale of or otherwise transfer or dispose of any Shares,
or enter into any agreement, arrangement or understanding to take any of the
foregoing actions (each, a “Transfer”) other than any Transfer of Shares (i) as
a bona fide gift or gifts, (ii) by will, other testamentary document or
intestate succession to the legal representative, heir, beneficiary or a member
of the family of the Shareholder or (iii) by operation of law, in each of
(i)-(iii), so long as such transferee executes a joinder to this Agreement, in a
form reasonably acceptable to the Company, pursuant to which such transferee
agrees to become a party to this Agreement and be subject to the restrictions
and obligations applicable to the Shareholder and otherwise become a party for
all purposes of this Agreement to the extent relating to such transferred
Shares.  Any Transfer in violation of this Section shall be null and void.  The
Shareholder further agrees to authorize and request Parent to notify Parent’s
transfer agent that there is a stop transfer order with respect to all of the
Shares and that this Agreement places limits on the voting and Transfer of the
Shares.
(c) Transfer of Voting Rights.  The Shareholder hereby agrees that the
Shareholder shall not deposit any Shares in a voting trust, grant any proxy or
power of attorney or enter into any voting agreement or similar agreement or
arrangement in contravention of the obligations of the Shareholder under this
Agreement with respect to any of the Shares owned by the Shareholder.
(d) Acquired Shares.  Any Shares or other voting securities of Parent with
respect to which beneficial ownership is acquired by the Shareholder, including,
without limitation, by purchase, as a result of a stock dividend, stock split,
recapitalization, combination, reclassification, exchange or change of such
Shares or upon exercise or conversion of any securities of Parent, if any, after
the execution hereof shall automatically become subject to the terms of this
Agreement and shall become “Shares” for all purposes hereof.
(e) No Inconsistent Agreements.  The Shareholder hereby agrees that he shall not
enter into any agreement, contract or understanding with any person prior to the
termination of this Agreement in accordance with its terms, directly or
indirectly, to vote, grant a proxy or power of attorney or give instructions
with respect to the voting of the Shares in any manner which is inconsistent
with this Agreement.
Section 2.  Representations and Warranties of the Shareholder.


- 2 -

--------------------------------------------------------------------------------

(a) Representations and Warranties.  The Shareholder represents and warrants to
the Company as follows:
(i) Power and Authority; Consents.  The Shareholder has the requisite capacity
and authority to enter into and perform his obligations under this Agreement. 
No filing with, and no permit, authorization, consent or approval of, any
Governmental Entity is necessary on the part of the Shareholder for the
execution, delivery and performance of this Agreement by the Shareholder or the
consummation by the Shareholder of the transactions contemplated hereby.
(ii) Due Authorization.  This Agreement has been duly executed and delivered by
the Shareholder and, assuming the due authorization, execution and delivery of
this Agreement by the Company, this Agreement constitutes the valid and binding
agreement of the Shareholder, enforceable against the Shareholder in accordance
with its terms (except in all cases as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
rights of creditors generally and the availability of equitable remedies).
(iii) Non-Contravention.  The execution and delivery of this Agreement by the
Shareholder does not, and the performance by the Shareholder of his obligations
hereunder and the consummation by the Shareholder of the transactions
contemplated hereby will not, violate or conflict with, or constitute a default
under, any agreement, instrument, contract or other obligation or any order,
arbitration award, judgment or decree to which the Shareholder is a party or by
which the Shareholder or his property or assets is bound, or any statute, rule
or regulation to which the Shareholder or his property or assets is subject. 
The Shareholder has not appointed or granted a proxy or power of attorney to any
person with respect to any Shares that remains in effect.
(iv) Ownership of Shares.  Except for restrictions in favor of the Company
pursuant to this Agreement and transfer restrictions of general applicability as
may be provided under the Securities Act and the “blue sky” laws of the various
States of the United States, the Shareholder owns, beneficially and of record,
all of the Shares free and clear of any proxy, voting restriction, adverse
claim, or other Lien, and has sole voting power and sole power of disposition
with respect to the Shares with no restrictions on the Shareholder’s rights of
voting or disposition pertaining thereto, and no person other than the
Shareholder has any right to direct or approve the voting or disposition of any
of the Shares.  As of the date hereof, the number of the Shares is set forth
below the Shareholder’s signature on the signature page hereto.  The Shareholder
has possession of an outstanding certificate or outstanding certificates
representing all of the Shares (other than Shares held in book-entry form) and
such certificate or certificates does or do not contain any legend or
restriction inconsistent with the terms of this Agreement or the transactions
contemplated hereby and thereby.


- 3 -

--------------------------------------------------------------------------------

(v) Legal Actions.  There is no action, suit, investigation, complaint or other
proceeding pending against the Shareholder or, to the knowledge of the
Shareholder, any other person or, to the knowledge of the Shareholder,
threatened against the Shareholder or any other person that restricts or
prohibits (or, if successful, would restrict or prohibit) the exercise by the
Company of its rights under this Agreement or the performance by the Shareholder
of its obligations under this Agreement.
(vi) Reliance.  The Shareholder understands and acknowledges that the Company is
entering into the Merger Agreement in reliance upon the Shareholder’s execution
and delivery of this Agreement and the representations and warranties of the
Shareholder contained herein.
Section 3.  Termination.  This Agreement will terminate upon the earlier of (a)
the Effective Time and (b) the date of termination of the Merger Agreement in
accordance with its terms (the “Expiration Time”); provided that this Section 3
and Section 4 shall survive the Expiration Time indefinitely; provided, further
that no such termination or expiration shall relieve any party hereto from any
liability for any intentional breach of this Agreement occurring prior to such
termination.
Section 4.  Miscellaneous.
(a) Expenses.  All expenses incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such expenses.
(b) Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied or emailed (with
confirmation), mailed by registered or certified mail (return receipt requested)
or delivered by an express courier (with confirmation) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):



 
(iii)
If to the Company, to:
   
Franklin Financial Network, Inc.
   
Attention:  General Counsel
   
722 Columbia Avenue
   
Franklin, Tennessee 37064
   
Email:  Steve.Groom@franklinsynergy.com
     






 
(ii)
with a copy (which shall not constitute notice) to:





- 4 -

--------------------------------------------------------------------------------




   
Alston & Bird LLP
   
1201 West Peachtree Street
   
Atlanta, GA 30309
   
Attention:  Mark C. Kanaly, Esq.
   
                  Kyle G. Healy, Esq.
   
Email:  mark.kanaly@alston.com
   
             kyle.healy@alston.com




 
(iii)
If to the Shareholder, to:
   
FirstBank
   
Attention:  Office of General Counsel
   
211 Commerce Street, Suite 300
   
Nashville, Tennessee 37201
   
Email:  bsims@firstbankonline.com
     




 
(iv)
with a copy (which shall not constitute notice) to:
   
Wachtell, Lipton, Rosen & Katz
   
51 West 52nd Street
   
New York, NY 10019
   
Attention:  Nicholas G. Demmo, Esq.
   
Email:  NGDemmo@wlrk.com
     



(c) Amendments, Waivers, Etc.  This Agreement may not be amended, changed,
supplemented, waived or otherwise modified or terminated except by an instrument
in writing signed by each of the parties hereto.
(d) Successors and Assigns.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties hereto.  Any purported assignment in contravention
hereof shall be null and void.  Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and permitted assigns.
(e) Third Party Beneficiaries.  This Agreement is not intended to, and does not,
confer upon any person other than the parties hereto any rights or remedies
hereunder, including the right to rely upon the representations and warranties
set forth herein.
(f) No Partnership, Agency, or Joint Venture.  This Agreement is intended to
create, and creates, a contractual relationship and is not intended to create,
and does not create, any agency, partnership, joint venture or any like
relationship between the parties hereto.


- 5 -

--------------------------------------------------------------------------------

(g) Entire Agreement.  This Agreement constitutes the entire agreement among the
parties hereto relating to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.
(h) Severability.  Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction such that the invalid, illegal or
unenforceable provision or portion thereof shall be interpreted to be only so
broad as is enforceable.
(i) Specific Performance; Remedies Cumulative.  The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed by the Shareholder in accordance with the terms hereof and,
accordingly, that the Company shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof, in addition to any other remedy
to which the Company may be entitled at law or in equity.  The Shareholder
hereby further waives (a) any defense in any action for specific performance
that a remedy at law would be adequate and (b) any requirement under any law to
post security or a bond as a prerequisite to obtaining equitable relief.
(j) No Waiver.  The failure of any party hereto to exercise any right, power or
remedy provided under this Agreement or otherwise available in respect hereof at
law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.
(k) Governing Law.  This Agreement and all disputes or controversies arising out
of or relating to this Agreement or the transactions contemplated hereby shall
be governed by, and construed in accordance with, the internal laws of the State
of Tennessee, without regard to any applicable conflicts of law principles.
(l) Submission to Jurisdiction.  Each party agrees that it will bring any action
or proceeding in respect of any claim arising out of or related to this
Agreement or the transactions contemplated hereby exclusively in any federal or
state court located in the State of Tennessee (the “Chosen Courts”), and, solely
in connection with claims arising under this Agreement or the transactions that
are the subject of this Agreement, (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to laying venue in
any such action or proceeding in the Chosen Courts, (iii) waives any objection
that the Chosen


- 6 -

--------------------------------------------------------------------------------

Courts are an inconvenient forum or do not have jurisdiction over any party and
(iv) agrees that service of process upon such party in any such action or
proceeding will be effective if notice is given in accordance with Section 4(b).
(m) Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY LAW AT THE
TIME OF INSTITUTION OF THE APPLICABLE LITIGATION, ANY RIGHT SUCH PARTY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) EACH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 4(m)
(n) Drafting and Representation.  The parties hereto have participated jointly
in the negotiation and drafting of this Agreement.  In the event that an
ambiguity or a question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement.
(o) Name, Captions, Gender.  Section headings of this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the context may require, any pronoun
used herein shall include the corresponding masculine, feminine or neuter forms.
(p) Counterparts.  This Agreement may be executed by facsimile or other
electronic means and in any number of counterparts, all of which shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.
[Signature Pages Follow]
- 7 -




IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.


FRANKLIN FINANCIAL NETWORK, INC.                 




 
By:  

/s/ J. Myers Jones III                                      

   
Name:  J. Myers Jones III
   
Title: Chief Executive Officer














[Signature Page to Voting and Support Agreement]


























IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.
SHAREHOLDER:


/s/ James W. Ayers 
James W. Ayers
Number of shares of Parent Common
Stock: 13,515,002*
* Excludes 5,831 shares held by Ayers Asset Management for the benefit of
certain of its employees


Address:  211 Commerce Street, Suite 300 
Nashville, TN 37201 






[Signature Page to Voting and Support Agreement]